Citation Nr: 1725189	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder to include a nervous condition and depression.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to April 1956.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO). 

In December 2015, in pertinent part, the Board reopened the claim for service connection for a psychiatric disorder and remanded the issue on the merits for VA examination and opinion.  The Board remanded this matter again in September 2016 for an addendum opinion.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay but finds an additional remand is required to obtain an addendum opinion addressing the etiology of the Veteran's acquired psychiatric disorders.  Pursuant to the December 2015 remand directive, the Veteran had a VA compensation examination in February 2016.  The VA examiner ultimately concluded unfavorably.  In discussing the rationale of this opinion, the examiner mistakenly indicated the service treatment records are unremarkable for psychiatric treatment.

Pursuant to the September 2016 remand directive, an addendum etiology opinion was obtained in December 2016 from the same VA examiner.  Unfortunately, the examiner again indicated that although there is documentation in a rating decision dated in 1980 indicating that the Veteran was examined in March 1956 for a psychiatric evaluation, a completed mental status examination was not found and the description provided in the rating decision did not fulfill any criterion for a diagnosis.  

The Board points out that the electronic claims file in VBMS includes an entry for service treatment records labeled "STR-Medical", and that on page 21 of this entry, there is a report of aptitude dated March 1956 addressing the Veteran's mental state at that time.  On remand, this document must be addressed by the examiner.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If still available, forward the electronic claims file to the VA examiner that performed the February 2016 evaluation and provided the December 2016 addendum opinion and ask that she submit an addendum statement basing her opinion on the correct facts, including the Veteran's referral to a service psychiatric unit in March 1956.  The examiner should be informed that the electronic records in VBMS include an entry for service treatment records labeled "STR-Medical", and that on page 21 of this entry, there is a report of aptitude dated March 1956 addressing the Veteran's mental state.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have another equally qualified examiner provide this necessary additional medical opinion.  An examination is only required if deemed necessary by the examiner. 

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the electronic claims file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file for relevant medical and other history.  Review includes considering this remand. 

2. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




